

116 HR 1462 IH: Protecting Defense Dollars Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1462IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. O'Halleran introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to submit periodic reports on the cost of presidential travel,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Defense Dollars Act. 2.Reports on cost of presidential travel (a)Report requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense, in consultation with the Secretary of the Air Force, shall submit to the Chairman and Ranking Member of the Committee on Armed Services of the House of Representatives a report detailing the direct and indirect costs to the Department of Defense in support of presidential travel. Each such report shall include costs incurred for travel to a property owned or operated by the individual serving as President or an immediate family member of such individual.
 (b)Immediate family member definedIn this section, the term immediate family member means the spouse of such individual, the adult or minor child of such individual, or the spouse of an adult child of such individual.
			